Citation Nr: 1227630	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for schizoaffective disorder prior to January 10, 2012, and a rating in excess of 50 percent since that date.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992. 

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a July 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the RO granted service connection for schizoaffective disorder and assigned an initial 10 percent disability rating retroactively effective from August 24, 2006, the date of receipt of the Veteran's claim.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial ratings, VA must consider whether to "stage" the ratings to compensate him for times since the effective date of his award when his disabilities may have been more severe than at other times during the course of his appeal). 

During the pendency of this appeal, the RO issued a rating decision in March 2010 increasing the Veteran's disability rating to 30 percent, effective from August 24, 2006.  Thereafter, another rating decision dated in February 2012, increased the Veteran's disability rating to 50 percent, effective from January 11, 2012, the date of a VA compensation examination.  He has continued to appeal his ratings assigned for this disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, the RO did not grant the 100 percent evaluation effective the date of claim.  Therefore the Veteran's appeal of the initial evaluation is still before the Board. 

The Board also sees there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, the Veteran submitted a statement in June 2011 attesting to the fact that he lost his job, which he claims is the result of his service-connected psychiatric disorder.  This is addressed in the Remand below.  


FINDINGS OF FACT

1.  From August 24, 2006 to January 10, 2012, the Veteran's schizoaffective disorder is characterized occupational and social impairment with occasional decrease in work efficiency.

2.  Since January 11, 2012, the Veteran's schizoaffective disorder results in occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 30 percent for schizoaffective disorder prior to January 10, 2012, and a rating in excess of 50 percent since January 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code 9211 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran received this required Statement of the Case (SOC) (and Supplemental SOCs (SSOCs)) discussing this downstream element of his claim for a higher initial rating for schizoaffective disorder and citing the applicable statutes and regulations.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA and private treatment records in support of his claim.  In addition, the RO arranged for multiple VA compensation examinations, initially in May 2007, to first determine whether the Veteran was entitled to service connection for schizoaffective disorder, and more recently in May 2009 and February 2012, to reassess the severity of his disorder, which is now the determinative downstream issue since his appeal is for a higher rating for this disability.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's schizoaffective is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9211.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to DC 9211, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  


A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  


A.  Entitlement to an Initial Rating in Excess of 30 Percent from August 24, 2006 to January 10, 2012

In this case, the evidence of record does not support increasing the assigned rating higher than 30 percent prior to January 10, 2012.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, VA treatment records, private treatment records, and the reports of his VA psychiatric examinations dated in May 2007 and May 2009.  

As an initial matter, the Veteran submitted private treatment records dating from December 1998 to October 2008 from various physicians.  These private treatment records, specifically those from Spohn Memorial Hospital and Kevin Garner, MD. note the Veteran's treatment for his psychiatric disorder, including symptoms such as anxiety and panic attacks.  However, the Veteran's treatment was primarily for other medical issues not currently on appeal.  

Also of record are VA treatment records, dating from October 2006 to January 2011.  These records again confirm his diagnosis of schizoaffective disorder.  Additionally, a December 2008 treatment record shows the Veteran is taking medication for his paranoia and anxiety.  He denied any auditory or visual hallucinations, as well as no reported aggression of suicidal thoughts.  The VA treating physician assigned a GAF score of 60 to 65, which is indicative of moderate to mild symptoms.  Other treatment records from April 2009 to June 2009 record the same symptoms, but a GAF score of 55, which is indicative of moderate symptoms.  A November 2009 treatment records notes the Veteran was fired from his job and receiving unemployment benefits.  It was also noted he was dating a woman and has almost stopped drinking.  He again denied any auditory or visual hallucinations, as well as no reported aggression of suicidal thoughts.  The VA treating physician assigned a GAF score of 55.  In April 2010, the Veteran stated he was "depressed," but the treating physician again assigned a GAF score of 55.  In fact, the Veteran's GAF score decreased again, but only to 54, in March 2011.  

The Veteran first underwent a VA psychiatric examination in May 2007.  At that time, the examiner noted the Veteran had been married three times, and was currently in a five year relationship.  The Veteran denied any inpatient psychiatric treatment and any suicidal or homicidal ideations.  Upon objective mental examination, the Veteran was described as cooperative, alert, and oriented to time, place, person and situation.  His hygiene was adequate and he was casually dressed.  There was no evidence of delusions or hallucinations.  The examiner did indicate the Veteran's insight and judgment appeared somewhat limited.  The examiner assigned a GAF score of 72 for the affective disorder.  As for employment, the examiner stated the Veteran maintains full time employment, despite the Veteran's assertions of numerous interpersonal conflicts and anxiety symptoms.   

Thereafter, he was again scheduled for a VA examination in May 2009 to assess the severity of this disorder.  The examiner noted the Veteran lives with his girlfriend, who has cancer, and works four days a week at automotive repair shops.  He also reported financial difficulties.  Upon objective mental examination, the Veteran was described as well groomed and cooperative.  He was oriented to time, place, person and situation.  The Veteran denied suicidal and homicidal ideations.  His affect was appropriate.  Additionally, psychotic symptomatology was absent.  The examiner determined that the Veteran's symptoms had increased due to the stress he was under, since schizoaffective disorder is chronic and stress can exacerbate symptoms. The examiner also stated that without medications, the Veteran would be unlikely to hold a job for any length of time.  Consequently, the examiner assigned a GAF score of 55, with medication.  

Overall, the Veteran does not exhibit the type, frequency and severity of symptoms required for a rating in excess of 30 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Notably, the Veteran's GAF scores were substantially similar throughout this initial period on appeal.  The Veteran was initially assigned a GAF score of 72 by the May 2007 VA examiner.  Then, the December 2008 VA treating physician assigned a 60-65, indicative of a slight worsening of the Veteran's symptoms.  Thereafter, from April 2009 through February 2010, the Veteran's GAF score remained steady at 55, indicative of moderate symptoms.  These GAF scores, combined with the evidence showing an absence of any hallucinations, homicidal or suicidal ideations, good affect, living with his girlfriend, and his ability to maintain employment, are highly probative, competent pieces of evidence that the Veteran's mental health state has remained consistent and more closely approximates the currently assigned 30 percent disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

B.  Entitlement to an Initial Rating in Excess of 50 Percent Since January 11, 2012

In determining whether the Veteran is entitled to a disability rating higher than 50 percent since January 11, 2012, the Board has considered additional VA treatment records from January 11, 2012 to the present, and the report of the January 2012 VA psychiatric examination.  

The January 2012 VA examiner determined the Veteran was alert and oriented to person, place, month, and year, and date.  There were no fine or gross motor impairments observed, and thought processes were generally clear and goal-directed.  The Veteran's speech was generally articulate and clear, and within normal limits for volume, rate, rhythm, and prosody.  He was generally, pleasant and cooperative, but frequently asked when this evaluation would be over.  The Veteran's insight and judgment were fair.  He reported significant issues with trusting others, and reported chronic, worsening paranoia.  He denied delusional thinking, and did not appear delusional.  He denied current or recent auditory and visual hallucinations.  Mood was anxious and dysphoric, and affect was mildly
constricted.  His immediate memory appeared grossly intact.  Again, the Veteran denied any current or recent suicidal or homicidal ideation, plan, or intent. He denied any history of suicide attempt.  

The examiner concluded by finding that there has been no significant change in the Veteran's symptoms since the May 2009.  Although the Veteran has experienced a number of psychosocial stressors, including the death of his girlfriend in 2009, multiple job losses, and significant financial distress, it does not appear that there has been any clinically significant change or worsening in his social or occupational functioning.  And, despite the Veteran's assertions to the contrary, the examiner stated the documentation in the Veteran's medical record indicates a substantial decrease in paranoia and mild improvement in mood.  As for employment, the Veteran stated he was unemployed from March 2011 until September 2011, and then was fired.  He was currently working part time (20 hours per week).  The examiner noted that the Veteran's history of job instability appears consistent with his prior history of job instability.  In addition, he denied that current psychiatric symptoms are causing significant impairment in his relationships at work or his ability to perform, and denied taking any time off of work recently due to symptoms of emotional distress.  

Based on the findings in the January 2012 VA examination, the Veteran simply does not exhibit the type, frequency and severity of symptoms pertaining to occupational and social impairment required for a rating higher than 50 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, a schedular evaluation in excess of 30 percent prior to January 2012, or to a rating in excess of 50 percent since that date is denied.  


Extra-Schedular Consideration

The Board has also considered whether an extra-schedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the rating criteria contemplate the Veteran's symptoms and disability level as described above.  Accordingly the assigned schedular evaluation is adequate, and no referral is required.  


ORDER

The claim of entitlement an initial rating in excess of 30 percent for schizoaffective disorder prior to January 10, 2012, and a rating in excess of 50 percent since that date, is denied. 


REMAND

A medical opinion is needed concerning whether the Veteran is unemployable on account of his service-connected disabilities, which are:  the schizoaffective disorder, rated as 50-percent disabling, and rhinitis/ sinusitis, rated as 
10-percent disabling, for a combined rating of 60 percent.  See 38 C.F.R. § 4.25.

In addition, the RO/Appeals Management Center has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Schedule a VA examination to obtain medical comment concerning whether the Veteran's service-connected disabilities (schizoaffective disorder and rhinitis/sinusitis) preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc.

The examination should include any diagnostic testing or evaluation deemed necessary, and the claims file should be reviewed by the examiner to ensure pertinent medical and other history is known.  

3.  Then adjudicate the derivative claim for a TDIU in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
































In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2006 and September 2007.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The letters all also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  


The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of the Veteran's schizoaffective disorder was in February 2012, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for his schizoaffective disorder, discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to even the more traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran already has what amounts to a staged rating because the RO increased his disability rating from 30 to 50 percent, effective from January 11, 2012.  Id.  


A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  So at this point in the appeal process, the Veteran does not satisfy these threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, in turn necessitating that he instead avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.  Therefore, at this point, he can only receive a TDIU on this extra-schedular basis under 38 C.F.R. § 4.16(b), rather than schedular basis under 38 C.F.R. § 4.16(a), but there remains this possibility, nonetheless.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Along these same lines, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that is substantially gainful versus just marginal.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Board therefore is obtaining a medical opinion on this issue of employability.









Department of Veterans Affairs


